Citation Nr: 1710161	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to service-connected cervical spine and mechanical upper back pain syndrome.

2.  Entitlement to service connection for bilateral leg pain, claimed as secondary to service-connected cervical spine disability and mechanical upper back pain syndrome.

3.  Entitlement to an increased rating greater than 20 percent prior to March 8, 2007, and greater than 30 percent from March 8, 2007 for degenerative disc disease (DDD) of the cervical spine, to include consideration on an extraschedular basis.

 4.  Entitlement to an increased rating greater than 10 percent prior to July 10, 2014 and greater than 40 percent from July 10, 2014 for mechanical upper back syndrome.

5.  Entitlement to combined evaluation in excess of 30 percent prior to March 8, 2007, in excess of 40 percent prior to July 10, 2014, and in excess of 60 percent thereafter.

 6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1989.

These matters were originally before the Board of Veterans' Appeals (Board) in August 2011 and September 2012 on appeal from October 2004 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the August 2011 decision, the Board denied an increased rating for the Veteran's cervical spine disability at any time period, affirmed the calculation of his total disability rating, reopened his psychiatric claim finding new and material evidence had been submitted, and remanded the remaining claims (i.e., the merits of the psychiatric claim, the service connection for leg pain claim, and the TDIU claim). 

Thereafter, the Veteran appealed the denial of his increased rating claim for his cervical spine disability and the calculation of the total disability rating to the Court of Appeals for Veterans Claims (CAVC).  In an April 2012 order, the Court granted the parties' Joint Motion for Remand (JMR) remanding the claims to the Board for further development. 

The claims addressed in the remand portion of the Board's August 2011 decision were not properly before the CAVC at that time and, in the interim, were not otherwise developed by the RO.

The Board then remanded the Veteran's claims again, to include the cervical spine increased rating which was the subject of the JMR in September 2012 for additional development.  That development having been completed, these claims are once again before the Board.

The Board notes that while the Veteran's claims were on remand, the RO increased his rating for his mechanical upper back syndrome to 40 percent effective July 10, 2014 in an August 2016 rating decision.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected mechanical upper back syndrome and the increased evaluation does not cover the entire period of appeal, the Veteran's claim is still in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings.

The issues of entitlement to a TDIU and increased combined evaluations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's acquired psychiatric disability is the result of his service-connected DDD of the cervical spine and/or mechanical upper back syndrome.

2.  The probative evidence of record does not show that the Veteran's bilateral sciatic leg pain is caused by the Veteran's military service, to include his service-connected DDD of the cervical spine and/or mechanical upper back syndrome, but is rather the result of his non service-connected lumbar spine disability.

3.  The probative evidence of record shows that the Veteran's DDD of the cervical spine prior to March 8, 2007, resulted in forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, and with at most moderate impairment and no ankylosis or incapacitating episodes.

4.  At no time during the appeals period did the Veteran's DDD of the cervical spine present such an exceptional or unusual disability picture so as to warrant a ratings in excess of 20 percent prior to March 8, 2007, and in excess of 30 percent thereafter, on an extraschedular basis.

5.  The probative evidence of record shows that the DDD of the cervical spine from March 8, 2007, resulted in forward flexion of the cervical spine less than 15 degrees, but without ankylosis or incapacitating episodes.

6.  The probative evidence of record shows that the mechanical upper back syndrome prior to July 10, 2014, resulted in forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, with, at most, slight impairment, and no showing of ankylosis or incapacitating episodes.

7.  The probative evidence of record shows that the Veteran's mechanical upper back syndrome from July 10, 2014, resulted in at least a forward flexion of less than 30 degrees, but no showing of ankylosis or incapacitating episodes.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for leg pain are not met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  The criteria for a disability rating in excess of 20 percent prior to March 8, 2007,  and in excess of 30 percent thereafter, for service-connected DDD of the cervical spine, to include on an extraschedular basis, are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002).

4.  The criteria for a disability rating in excess of 10 percent prior to July 10, 2014, and in excess of 40 percent thereafter for service-connected mechanical upper back syndrome are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159(b).  This duty has been met in a letter sent to the Veteran in December 2003 which apprised him of his and VA's duties.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  SSA records are associated with claims file.

In addition, the Veteran was afforded multiple VA joints, neurological, and psychiatric examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all their findings in detail; and provided a detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Although it is noted that a new precedential opinion that potentially implicated this case was issued by the United States Court of Appeals for Veterans Claims (Court), the Board finds that the concerns addressed in that decision are not applicable to the instant facts.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  However, in the instant case, it is noted that the Veteran's DDD of the cervical spine and mechanical upper back syndrome, which are currently evaluated at 30 percent disabling since May 8, 2007, and 40 percent disabling since July 10, 2014, respectively, are already afforded the highest available ratings based upon range of motion.  In order to achieve any higher evaluations for those conditions from those times, the Veteran would have to show the presence of ankylosis.  As such, any additional range of motion testing would be merely cumulative and redundant, as such findings could not be used to show how the Veteran is entitled to any higher evaluation for his DDD of the cervical spine and mechanical upper back syndrome based upon range of motion alone.  Additionally, for the periods prior to May 8, 2007, and July 10, 2014, any further contemporaneous range of motion testing would not be sufficiently indicative of the Veteran's range of motion in the past.  Therefore, any further examination to be conducted in accordance with the Court's finding in Correia is rendered moot under the particulars of this case.

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by his service record, the official history of each organization in which such Veteran served, his treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

Service connection further may be granted for chronic disabilities, such as psychoses and/or organic diseases of the nervous system if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed acquired psychiatric disability and bilateral sciatic leg pain would be considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.31 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33,422 (2000).

Prior to September 2003, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 pertained to a limitation of cervical motion.  A rating of 10 percent was warranted for a slight limitation of motion of the cervical spine; a 20 percent rating was warranted for a moderate limitation of the cervical spine; and a 30 percent rating was warranted for a severe limitation of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under Diagnostic Code 5287, favorable ankylosis of the cervical spine warranted a 30 percent disability rating, and unfavorable ankylosis warranted a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Prior to September 2003, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 pertained to a limitation of thoracolumbar motion.  A rating of 10 percent was warranted for a slight limitation of motion of the thoracolumbar spine; a 20 percent rating was warranted for a moderate limitation of the thoracolumbar spine; and a 40 percent rating was warranted for a severe limitation of the thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine.  Under the General Rating Formula, the regulations provide for a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a (2016).

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Depression

The Veteran has been diagnosed with depression that he believes was caused by his service connected DDD of the cervical spine. 

A review of the Veteran's service treatment records reveals that he was treated once in service for depression and anxiety and a diagnosis of borderline personality organization manifested by free standing anxiety and lack of stable, internalized self-image, was made in June 1987.  However, the Veteran was found psychiatrically fit for duty and there is no other documentation of any psychiatric complaints, treatment, and/or diagnoses for the remainder of the Veteran's time in military service.  Further, there is an absence of medical records within one year of leaving military service showing evidence of complaints or diagnoses of any acquired psychiatric disabilities.

In a statement dated November 20, 1994, Dr. Ira Tedoff opined that the Veteran's had depressive psychosis that was related to a work related back injury at the United States Postal Service while he was moving pallets.  A second statement from Dr. Tedoff dated April 2, 2003, showed that he changed the diagnosis to atypical personality disorder with predominant borderline features.

In July 2004, a private psychologist also opined that "a contributory factor in [the Veteran s] depression had appeared to be a chronic back condition."  However, there was no rationale provided for this opinion.

In October 2006, a VA mental health provider assessed the Veteran with dysthymic disorder and suggested that the dysthymic disorder is exacerbated by chronic pain and impliedly secondary to service connected back pain disability.  However, there was no rationale provided for this opinion.

The Veteran was provided with a VA examination in July 2014.  At that examination, he was diagnosed with persistent depressive disorder and other specified personality disorder.  The VA examiner reviewed the claims file and opined that the current psychological disabilities were less likely than not caused by, or began during military service, because the Veteran was diagnosed with borderline personality organization in June 1987 during service.  The examiner noted there was no evidence the diagnosis was precipitated by symptoms of depression, there was no reference of exhibiting or reporting symptoms of depressive disorder.  Treatment reports from Dr. Tedoff showed that the Veteran's depression began in the mid-1990s and was frequently associated with his injury at the Postal Service, and the reports of onset of the depressive symptoms and the back injury to which they were attributed vary widely.

Additionally, however, the VA examiner opined that he believes that the Veteran's back pain does actually influence his depressive symptoms.  In support, the examiner provided that the Veteran has experienced a chronic course of symptoms consistent with depressive disorders with fluctuations in their intensity based on stressors in his life, including chronic pain, and the effectiveness of different treatments.

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disability is warranted.  First, there is a current disability because outpatient treatment records and the VA examinations show a diagnosis of a persistent depressive disorder.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Second, there are service-connected disabilities upon which a relationship of nexus is asserted as shown by the Veteran's service-connected DDD of the cervical spine and mechanical upper back syndrome.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439, 448.

As such, the issue turns upon a finding of nexus between the Veteran's service-connected disabilities and his currently diagnosed depression.  

Here, the record shows that there is probative medical evidence for the Veteran's claim as well as probative medical evidence against it.  In regard to evidence against the Veteran's claim, the results of the July 2014 VA examination provided an opinion that it would cause him to resort to mere speculation regarding whether  the Veteran's depression was the result of his service-connected injuries or military service.

However, the same VA examiner also provided a well-reasoned analysis of how the Veteran's depression could have been the result of the chronic pain resulting from his service-connected disabilities.  It is noted that this opinion had also been posited by the Veteran's private doctors, but not previously supported by a rationale.

On balance, there is competent and credible medical evidence from which a reasonable inference can be drawn in regard to whether the Veteran's current depression is related to his service-connected disabilities.  However, there is also evidence reasonably indicating that the Veteran may develop depression in response to other factors.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Resolving all reasonable doubt in favor of the Veteran, the Board finds it reasonable to conclude that the currently diagnosed depression cannot be disassociated from the service-connected DDD of the cervical spine and/or the mechanical upper back syndrome.  Accordingly, the appeal is granted.

Bilateral Leg Pain

The Veteran contends that he currently suffers from bilateral leg pain of a neurological nature that is the result of his service-connected DDD of the cervical spine.

A review of the Veteran's service treatment records is absent for any discussion of complaints or diagnoses of any neurological conditions of the bilateral lower extremities.  Additionally, there is no indication within one year of the Veteran's discharge from military service of diagnoses of any neurological conditions of the bilateral lower extremities.

The Veteran was provided with a VA examination on July 2000 which showed positive straight leg raising tests at 50 degrees bilaterally.  However, neurological testing was normal.  Motor function was normal with good muscle strength and no evidence of muscle atrophy.  The sensory evaluation was normal for soft touch and painful stimuli.  Deep tendon reflexes were slightly decreased at 1+, but the decrease was shown for all extremities and not just the legs.

A treatment note dated December 2000 from Resurgens Orthopaedics shows normal sitting straight leg raise testing, but the Veteran reported pain while supine.  Deep tendon reflexes were normal.  Sensory and motor examinations were within normal limits bilaterally.

The Veteran was provided with an additional VA examination in 2002 which showed positive straight leg raising tests at 75 degrees.  However, motor functions in the lower extremities were normal.  Sensory testing to light touch and pain was normal for the lower extremities.  Also, reflexes were normal.

Private treatment records from Resurgens Orthopaedics in December 2003 show a diagnosis of right leg radiculitis and lumbar degenerative disc disease.  Motor, sensory, and reflex examinations were normal in both lower extremities.  Also, straight leg raise testing was negative.

On January 2004, the Veteran received a diagnosis of right sciatica from a Kaiser Permanente provider.

In April 2007, Kaiser Permanente records show a complaint of pain radiating down his legs.  The diagnosis was disorder of lumbar intervertebral disc.

An electromyography (EMG) study of the lumbosacral nerves in both extremities on February 13, 2009, at the Atlanta, GA, VA Medical Center was normal.

The Veteran was provided with an additional VA examination in July 2014.  A VA examiner identified mild bilateral sciatic nerve radiculopathy.  The examiner also reviewed the claims file and opined that the bilateral sciatic nerve radiculopathy was less likely than not related to the Veteran's military service because his leg problems started many years after leaving military service.

The Veteran had a VA examination in July 2016, at which the VA examiner again identified mild bilateral sciatic nerve radiculopathy.  The examiner reviewed the claims file and related the radiculopathy to the lumbar spine central canal stenosis.  The examiner supported his opinion by noting that the sciatic nerve root is in the lumbar spine.

Last, the RO noted in it last supplemental statement of the case (SSOC) that the Laser Spine Institute shows that cervical radiculopathy primarily expresses itself in the shoulders, arms, hands, and fingers because the eight nerves exiting the spinal canal between the cervical vertebrae primarily affect those portions of the body.  See Cervical Radiculopathy, LASERSPINEINSTITUTE.COM, https://www.laserspineinstitute.com/back_problems/radiculopathy/cervical  (last visited March 21, 2017).  The Laser Spine Institute also shows that thoracic radiculopathy is very rare because there is not much mobility in the thoracic spine.  See Thoracic Radiculopathy, LASERSPINEINSTITUTE.COM, https://www.laserspineinstitute.com/back_problems/radiculopathy/thoracic  (last visited March 21, 2017).  Because of the lower mobility, the thoracic vertebrae experience far less stress than the cervical or lumbosacral vertebrae experience.  Id.  Thoracic radicular pain is listed as affecting the chest, torso, shoulders, arms, and hands.  Id.  Therefore, it is unlikely that cervical or thoracic radiculopathy would affect the legs.  

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for his bilateral leg pain, diagnosed as bilateral sciatic nerve radiculopathy.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of bilateral sciatic nerve radiculopathy, as shown by the suggestion of such diagnosis in the December 2003 and January 2004 outpatient treatment records, and later confirmed by the diagnosis in the July 2014 and July 2016 VA examinations.  There is no evidence that the Veteran complained of symptoms of this condition, or any other neurologic disorders of the bilateral lower extremities, was otherwise diagnosed during military service or within one year after military service.

The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Because there is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection, the issue of whether there is a nexus between the Veteran's currently diagnosed conditions and military service never materialized.  The evidence of record does not reveal any in-service event, injury, or disease upon which to base service connection.  See Shedden, 381 F.3d at 1166-67.

Because the Veteran has based his contention of service connection for the neurologic complaints of his bilateral lower extremities upon his service-connected DDD of the cervical spine and/or his mechanical upper back syndrome, the issue thus turns upon a showing of nexus between the two.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439, 448.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). Wilson v. Derwinski, 2 Vet. App. 614, 618; Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

Here, the Veteran's treatment records show that he has been variously diagnosed with radiculopathy of the bilateral lower extremities associated with his lumbar spine.  Importantly, there have been no findings of any relationship between the Veteran's bilateral lower extremity radiculopathy and his cervical or thoracic spine.  In this regard, the only evidence favorable to such a connection has been provided by the Veteran's lay statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  

The Board finds that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics and neurology more particularly, and that he is merely speculating as to whether his bilateral lower extremity sciatic radiculopathy is the result of his DDD of the cervical spine and/or mechanical upper back syndrome.  In this regard, he is not competent to opine about such a relationship because such opinion requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statement that his bilateral lower extremity sciatic radiculopathy is the result of his DDD of the cervical spine and/or mechanical upper back syndrome lacks probative value.  

On the other hand, the results of the 2014 and 2016 VA examinations were based in part upon electrondiagnostic testing, which revealed that the sciatic nerve was the nerve involved in his bilateral lower extremity radiculopathy.  Further, the accepted medical knowledge does not support that such nerve involvement is affected by the cervical or thoracic spine.  Rather, the medical accepted knowledge coupled with the Veteran's prior treatment records supports that the bilateral lower extremity sciatic radiculopathy is actually the result of the Veteran' non service-connected lumbar spine disability.  As shown in the medical literature of record, via the Laser Spine Institute, neurological complaints of the lower extremities are not associated with disabilities of the cervical or thoracic spine.

Thus, the Board finds that more probative value is afforded to the VA examiners' opinions and the medical literature than the Veteran's lay statements with regard to nexus.  Therefore, it is more likely that the Veteran's bilateral lower extremity sciatic radiculopathy are related to his non service-connected lumbar spine disability as opposed to his DDD of the cervical spine and/or mechanical upper back syndrome.  Because the Veteran's lumbar spine disability is a non service-connected condition, service connection on a secondary basis is not warranted.

Lastly, the Board has considered whether the Veteran would be entitled to service connection on a continuity of symptomatology basis as radiculopathy is an organic disease of the nervous system and is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  Due to the finding that there was no credible or probative evidence of a diagnosed condition in service (or within one year after service), any further discussion of continuity of symptoms is moot.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has bilateral lower extremity sciatic radiculopathy that was incurred in or otherwise the result of his active service, to include as due to the service-connected DDD of the cervical spine and/or mechanical upper back syndrome.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 49.

DDD of the Cervical Spine

The Veteran contends that his current evaluations of 20 percent prior to March 8, 2007, and 30 percent thereafter, inadequately reflect the severity of his disability.

Prior to March 8, 2007

The VA examination dated March 25, 2002, showed flexion limited to 45 degrees, extension limited to 35 degrees, right lateral flexion limited to 30 degrees, left lateral flexion limited to 30 degrees, right rotation limited to 50 degrees, and left rotation limited to 50 degrees.  The Veteran's combined range of motion was limited to 240 degrees.  There was pain with all planes of motion.  There were no muscle spasms, weakness, or tenderness.  The Veteran's gait was normal.  The neurological examination was normal.  The diagnosis was degenerative disc disease of the cervical spine.

In April 2004, the Veteran underwent a VA examination, at which he complained of neck and low back pain since service with worsening pain and radiation.  The examiner noted that the Veteran's posture and gait were normal and he did not require any assistive device for ambulation.  The examiner stated that an examination of the cervical spine revealed no evidence of radiating pain on movement with no evidence of muscle spasm or tenderness.  Upon physical examination, range of motion was noted as 45 degrees of forward flexion with pain at 40 degrees, 45 degrees of extension with pain at 40 degrees, 40 degrees of right and left lateral flexion with pain at 35 degrees, and 60 degrees of right and left lateral rotation with pain at 60 degrees.  Range of motion was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner noted no ankylosis. 

Neurological examination of the upper extremities showed normal motor and sensory and reflex testing. 

Prior to March 8, 2007, the claims folder contains no other evidence of range of motion testing of the Veteran's cervical spine.  The Board notes that the claims folder also contains various private treatment records, including treatment at Kaiser Permanente Cumberland; however, such treatment records relate only to the Veteran's complaints of low back pain and radiation and not his cervical spine disability. 

Reviewing the range of motion test that is of record prior to March 8, 2007, the Veteran demonstrated significant cervical spine motion as he reached nearly full range of motion, albeit with some pain toward the end of the range of motion.  However, even considering the range of motion without pain, the Veteran still was able to demonstrate 40 degrees of both flexion and extension.  As such, the evidence simply does not support a finding that the range of motion of the Veteran's cervical spine should be described as severe.  In fact, the finding of "moderate" limitation of motion is generous considering the evidence of record.  

Additionally, as a portion this period occurs after September 26, 2003, when the rating criteria changed.  Under the revised criteria, a rating in excess of 20 percent is also not available based on limitation of motion prior to March 2007, as it was not shown that the forward flexion in the Veteran's cervical spine was limited to 15 degrees or less.  As noted the Veteran demonstrated forward flexion to 45 degrees with pain at 40 degrees.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the examiner in 2004 found specifically that range of motion in the Veteran's cervical spine was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  However, even then, pain on flexion only began at 40 degrees, well in excess of the 15 degrees that would be required for a higher rating.  For the same reason a finding of severe limitation of motion of the cervical spine is not warranted, even in contemplating functional limitation such as pain. 

Additionally, the Veteran has been shown to have an associated diagnosis of intervertebral disc syndrome.  Therefore, consideration of the old and new criteria for intervertebral disc syndrome are for application.  Under the old criteria in effect prior to September 23, 2002, an intervertebral disc syndrome was evaluated as follows: pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief (60 percent); severe; recurring attacks, with intermittent relief (40 percent); moderate; recurring attacks (20 percent); mild (10 percent); and postoperative, cured (noncompensable). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The amended criteria is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  A 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent evaluation is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The Board notes that the evidence does reveal magnetic resonance imaging (MRI) evidence of degenerative disc disease of the cervical spine.  See March 6, 2006, MRI Cervical Spine Report.  The evidence of record does not show that the Veteran has been prescribed bed rest by a physician for at least 4 weeks during a 12 month period at any time during the course of his appeal to treat incapacitating episodes of intervertebral disc syndrome in his cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, a higher rating under Diagnostic Code 5243 is not warranted.  Additionally, prior to September 2002, under Diagnostic Code 5293, there is no evidence of any attacks, much less attacks that are considered to be recurring and moderate or worse.  Therefore, a higher rating under the old criteria is also not warranted. 

There are also no objective neurological or other manifestations related to the service-connected cervical spine disability that require consideration and a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1; see also April 2004 VA Spine Examination Report (noting leg pain and weakness associated with the low back and neurological examination within normal limits) as well as the opinion of the July 2016 VA examination, in which it was determined that the only neurological symptoms are attributable to the Veteran's non service-connected lumbar spine disability.  Although the Veteran complained of radiating pain due to his cervical spine disability, neurological examination was normal and there is no evidence of cervical radiculopathy in the evidence of record.  For example, at the 2004 VA examination, motor, sensory, and reflex testing were all normal with regard to the Veteran's upper extremities.  Therefore, a separate neurologic rating is not warranted prior to March 2007.

Based on the above, the Board finds that a rating in excess of 20 percent for the Veteran's DDD of the cervical spine is not warranted prior to prior to March 8, 2007, taking into account the application of the Rating Schedule to periods before the September 2002 amendments and thereafter.

The Board has considered whether additional staged ratings are warranted, but finds that they are not.  The evidence, including the Veteran's competent and credible statements, does not show that there are distinct periods of time where evaluations higher than a 20 percent evaluation prior to March 8, 2007, are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the DDD of the cervical spine at any time prior to March 8, 2007.  38 U.S.C.A. § 5110 (West 2014).

From March 8, 2007

Effective in March 2007, the Veteran's rating for his cervical spine was increased to 30 percent, based on findings made at a VA examination. 

At the March 2007 VA examination, the Veteran reported that his neck pain affected his activities of daily living, but he was not able to explain which activities were affected.  The Veteran did not use any specific neck brace.  The examiner stated that the neck pain was diffuse around the neck to include the midline as well as the paraspinous region.  The Veteran reported some radiation, particularly to the right arm and fingers.  The examiner found no incapacitating episodes of intervertebral disc syndrome in the past 12 month period.  The inspection of the Veteran's neck was within normal limits.  The Veteran demonstrated forward flexion to 15 degrees.  On repetitive motion, the range of motion decreased to 0 degrees for forward flexion. 

At the VA examination in July 2014, the Veteran's forward flexion was limited to 30 degrees, extension was limited to 30 degrees, right lateral flexion was limited to 30 degrees, left lateral flexion was limited to 30 degrees, right rotation was limited to 60 degrees, and left rotation was limited to 60 degrees.  There was pain with all planes of motion.  There was no decrease in range of motion following repetitive testing.  The Veteran denied experiencing additional loss of motion during flare-ups.  There was localized tenderness or pain to palpation of the neck.  There was no muscle spasming or guarding of the neck.  There was no evidence of incapacitating episodes.

From March 8, 2007, the claims folder contains no other evidence of range of motion testing of the Veteran's cervical spine.  The Board notes that the claims folder also contains various private treatment records, which relate only to the Veteran's complaints of treatment for pain related to his lumbar spine.

In September 2012, the Board remanded the Veteran's claim for consideration of an extra-schedular evaluation by the Director of Compensation Service.  In April 2016, the Acting Director of Compensation Service provided a response.  He determined that an extra-schedular evaluation was not warranted because the evidence does not show an exceptional or unusual disability picture based upon the Veteran's medical evidence of record, to include any alleged instances of interference with his usual occupation.  There were no showings supported by the medical evidence of record of any significant interference from the Veteran's use of prescription medications to treat his service-connected conditions.

As such, these findings satisfy the highest rating criteria for limitation of motion of the cervical spine under either version of the rating criteria; and the 30 percent rating based on these findings was correctly assigned.  It is noted that where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, these diagnostic codes will not specifically be discussed. 

The Board also considered whether a rating in excess of 30 percent could be assigned based on either incapacitating episodes of intervertebral disc syndrome or on neurologic symptoms.  However, the examiners in 2007 and 2014 specifically found that the Veteran had not experienced any incapacitating episodes of intervertebral disc syndrome in the past year, and a review of the Veteran's medical records similarly fails to show that he had at least four weeks of prescribed bed rest during any year of his appeal.  Additionally, under Diagnostic Code 5293, there is no evidence of any attacks, much less attacks that are considered to be recurring and severe.  Therefore, a higher rating under the old criteria is also not warranted.

With regard to a neurological rating, although the Veteran complained of some radiating pain, the examiner in 2007 specifically found no evidence to suggest cervical radiculopathy.  In the 2014 VA examination, the only evidence of radiculopathy was found in the bilateral lower extremities, and such was attributed only the Veteran's non service-connected lumbar spine.

The Board additionally notes that, in May 2007, the Veteran was assessed with cervical spine radiculopathy by Dr. Mobley.  He had presented with complaints of neck pain for the past several weeks with numbness, weakness, and tingling in the arms.  On testing, anterior flexion of the neck did not cause electric shock down the spine, and deep tendon reflexes of the upper extremities were 2+ (normal).  It is noted that since that time, there has not been additional records showing radiating cervical spine pain.  Moreover, there has not been evidence of any treatment for radiculopathy in the upper extremities.  

For example, in November 2008, the Veteran reported having pain in his shoulders, but there was no mention of cervical spine radiculopathy.  The Board places great weight on the findings at the 2007 VA examination.  Here, the Veteran voiced similar complaints as he did to Dr. Mobely-namely, radiating pain with numbness, weakness, and tingling.  But, the 2007 examiner conducted a neurologic examination, which did not show any cervical spine radiculopathy.  As such, while the Veteran may have some subjective symptoms in his arms, the Board does not find that a separately compensable neurologic disability has been shown as related to his cervical spine disability. 

A rating in excess of 30 percent may also be awarded for a cervical spine disability if it causes unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the examiners in 2002, 2004, 2007, and 2014 found no indication of ankylosis.  At all examinations during the course of his appeal, the Veteran was clearly able to move his neck and it is not ankylosed.  A review of claims file does not show any finding of cervical spine ankylosis during the course of his appeal. 

As such, the criteria for a schedular rating in excess 30 percent from March 8, 2007, have not been met.

The Board has considered whether additional staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than a 30 percent evaluation at any time during the period of appeal are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the DDD of the cervical spine at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected DDD of the cervical spine.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In particular, there are no medical findings that support the Veteran's contentions that medications taken for his cervical spine disability have caused any interference with employment.  Although, the Veteran is competent to make such assertions, as such are within the realm of first-hand experience, there is no objective corroboration, and, therefore, he is not found to be credible.  Rather, the evidence of record continues to show that the Veteran's effects of his cervical spine disability are limited to the pain and loss of motion associate with it.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Codes 5243(2016); or historically 5293 (2003); 5290, 5293 (2002).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms is not necessary.  Additionally, the referral to the appropriate VA officials for extraschedular consideration is also not necessary, as such has already been accomplished and resulted in negative findings.

The discussion above reflects that the symptoms of the Veteran's cervical spine disability are contemplated by the applicable rating criteria.  Here, the rating criteria reasonably capture the Veteran's symptoms including pain, weakness, and reduced motion.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include limitation of motion, etc.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Board referred the increased rating claim for the Veteran's cervical spine disability to the Acting Director of the Compensation Service.  In his April 2016 response, as discussed above, the Acting Director found that "the record presents no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating criteria."  He opined that the current ratings for the cervical spine and thoracolumbar spine accurate addressed the severity of both conditions during the periods on appeal and even considering them collectively, the evidence does not support an extraschedular rating.  

In short, the evidence does not support the proposition that the Veteran's DDD of the cervical spine presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, further consideration of extraschedular evaluations is not warranted in this case.

Mechanical Upper Back Syndrome

The Veteran contends that his current evaluations of 10 percent prior to July 10, 2014, and 40 percent thereafter, inadequately reflect the severity of his disability.

As the Veteran's claim for an increased evaluation was filed in November 2002, the scope of the Veteran's claim runs from November 2001 to present, as a review of the record includes the year look-back period.

Prior to July 10, 2014

The VA examination dated March 2002 showed flexion limited to 75 degrees with pain, extension limited to 35 degrees, right lateral flexion limited to 40 degrees, left lateral flexion limited to 40 degrees, right rotation limited to 35 degrees, and left rotation limited to 35 degrees.  The combined range of motion was limited to 280 degrees.  There was evidence of painful motion and tenderness over the lumbosacral spine.  The Veteran's gait was normal.  His straight leg raising test was positive at 75 degrees.  The neurological examination was normal.  The diagnoses were mechanical upper neck syndrome and degenerative changes of the lumbar spine.

The VA examination dated April 2004 showed complaints of upper back pain.  The Veteran reported one incident of incapacitation lasting two days.  However, there was no medical evidence of two days of doctor prescribed bed rest.  He denied losing any time from work.  Examination of the thoracolumbar spine shows complaints of radiating pain on movement.  There were muscle spasms and tenderness in the midback.  Gait and posture were within normal limits.  Flexion was limited to 75 degrees, extension was limited to 25 degrees, right lateral flexion was limited to 25 degrees, left lateral flexion was limited to 25 degrees, right rotation was limited to 25 degrees, and left rotation was limited to 25 degrees.  There was pain with all planes of motion.  The diagnosis was mechanical upper back pain syndrome.  The examiner stated the diagnosis had progressed to degenerative joint disease of the lumbar spine.  However, this opinion was not supported by a claims file review or a supporting rationale.  Therefore, further clarification was required.

The VA examination dated March 2007 showed complaints of upper back pain starting in the left scapula and radiating into the arm.  The Veteran had antalgic gait and guarding.  The examiner reviewed the claims file and noted that there was no indication of significant back complaints in the service records, and that significant back and leg pain did not develop until after the Veteran's post-service Postal Service incident according to the medical records.  There was no range of motion testing provided for the thoracolumbar spine.

Prior to July 2014, the claims folder contains no other evidence of range of motion testing of the Veteran's thoracolumbar spine.  The Board notes that the claims folder also contains various private treatment records, but these records only relate to his complaints of pain for this condition. 

At the outset, the Board notes that the schedular criteria for rating the spine were amended during the appeal period.  Effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick, 10 Vet. App. at 79.  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33,422 (2000).

Reviewing the range of motion test that is of record prior to July 10, 2014, the Veteran demonstrated significant thoracolumbar spine motion as he reached nearly full range of motion, albeit with some pain toward the end of the range of motion. Even considering the range of motion with pain, the Veteran still was able to demonstrate at least 75 degrees of flexion and at least 25 degrees of extension.  As such, the evidence simply does not support a finding that the range of motion of the Veteran's thoracolumbar spine should be described as moderate or any more severe.

Additionally, as a portion this period occurs after September 26, 2003, the version of the Rating Schedule that is more favorable to the Veteran applies as well as the amended version.  Under the revised criteria, a rating in excess of 10 percent is also not available based on limitation of motion prior to July 2014, as it was not shown that the forward flexion of the thoracolumbar spine was limited to greater than 30 degrees but not greater than 60 degrees.  As noted the Veteran demonstrated forward flexion to 75 degrees with pain at 75 degrees.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the examiners in both 2002 and 2004 found specifically that range of motion in the Veteran's thoracolumbar spine was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  Additionally, pain on flexion began at 75 degrees-well in excess of the 15 degrees that would be required for a higher rating.  For the same reason a finding of severe limitation of motion of the thoracolumbar spine is not warranted, even in contemplating functional limitation such as pain. 

There are also no objective neurological or other manifestations related to the service-connected mechanical upper back syndrome that require consideration and a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1; see also April 2004 VA Spine Examination Report (noting leg pain and weakness associated with the low back and neurological examination within normal limits) as well as the opinion of the July 2016 VA examination, in which it was determined that the only neurological symptoms are attributable to the Veteran's non service-connected lumbar spine disability.  Although the Veteran complained of radiating pain due to his mechanical upper back syndrome, neurological examination was normal and there is no evidence of cervical or thoracic radiculopathy in the evidence of record.  For example, at the 2004 VA examination, motor, sensory, and reflex testing were all normal in the Veteran's upper extremities.  Although the Veteran complained of some radiating pain in the March 2007 VA examination, the examiner in specifically found no evidence to suggest cervical or thoracic radiculopathy.  Therefore a separate neurologic rating is not warranted prior to July 2014.

Based on the above, the Board finds that a rating in excess of 10 percent for the Veteran's mechanical upper back syndrome is not warranted prior to prior to July 10, 2014, taking into account the application of the Rating Schedule to periods before the September 26, 2003, amendments and thereafter.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's lay statements, does not show that there are distinct periods of time where evaluations higher than a 10 percent evaluation prior to July 10, 2014, are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the mechanical upper back syndrome at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

From July 10, 2014

Again, as this period occurs after September 26, 2003, the version of the Rating Schedule more favorable to the Veteran applies.

Effective in July 2014, the Veteran's rating for his mechanical upper back syndrome was increased to 40 percent, based on findings made at a VA examination. 

At the VA examination dated July 2014, the diagnoses were degenerative disc disease, degenerative arthritis, and intervertebral disc syndrome.  The Veteran reported experiencing flare-ups.  Flexion was limited to 55 degrees, extension was limited to 20 degrees, right lateral flexion was limited to 20 degrees, left lateral flexion was limited to 20 degrees, right rotation was limited to 20 degrees, and left rotation was limited to 20 degrees.  There was pain with all planes of motion.  Flexion was additionally limited to 50 degrees following repetitive motion.  There was localized tenderness or pain to palpation in the thoracic and lumbar spine.  There was no evidence of muscle spasms or guarding.  The examiner stated there were no incapacitating episodes for VA purposes within the prior year.  The examiner stated that flare-ups result in a 5 percent to 50 percent reduction in forward flexion (approximately 25 degrees) and a 10 percent reduction in rotation (15 degrees).

Clarification was required because the examination did not differentiate between the diagnosis of mechanical upper back pain syndrome and lumbosacral spine condition, nor was there evidence of a medical opinion commenting on the relationship between the two conditions.  Therefore, a new examination was requested.

On July 2016, a VA examiner reviewed the claims file and opined that the Veteran's low back condition was less likely than not related to the complaint of low back pain in December 1980 because he was only seen once during service (December 1980) for low back pain, and the rest of the service treatment records refer to thoracic and upper back pain.  In addition, the doctor noted the history of a work-related injury at the U.S. Postal Service. 

Additionally, at the July 2016, the VA examiner was asked to complete the examination based solely on impairment from the mechanical upper back pain syndrome.  The examination showed flexion limited to 20 degrees, extension limited to 10 degrees, right lateral flexion limited to 10 degrees, left lateral flexion limited to 10 degrees, right rotation limited to 20 degrees, and left rotation limited to 20 degrees.  Pain was noted with all planes of motion.  There was no additional loss of use after repetition or after repeated use over time.  The examiner stated that he could not comment on additional loss of use during flare-ups without resorting to mere speculation.  There was localized tenderness or pain to palpation of the back.  There was no evidence of guarding or muscle spasms on examination.  The examiner indicated that the Veteran did not have any incapacitating episodes during the prior year.  An x-ray of the thoracic spine (upper back) from July 2016 was normal except for lateral bridging osteophytes on the right at T5-T6 and T8-T9.

From July 2014, the claims folder contains no other evidence of range of motion testing of the Veteran's mechanical upper back syndrome.  The Board notes that the claims folder also contains various private treatment records showing the Veteran's complaints of treatment for the pain caused by his mechanical upper back syndrome.

From the time of the 2014 VA examination, the evidence shows that his condition had progressed significantly in terms of severity.  The limitation of motion for flexion had degraded to 50 degrees when limited by pain and just 25 degrees when limited by flare-ups.  Additionally, this range of motion was shown to have further deteriorated in the 2016 VA examination with just 20 degrees of flexion on active motion.  As such, these findings satisfy the highest rating criteria for limitation of motion of the thoracolumbar spine under both the new and former versions of the rating criteria, as such motion is severe by resulting in an extreme limitation of normal working motion and it is less than 30 degrees of flexion, particularly when taking into account flare-ups in the 2014 VA examination; and the 40 percent rating based on these findings was correctly assigned.  

Again, it is the highest evaluation available for limitation of motion under both the new and formers versions of the rating criteria.  It is noted that where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston, 10 Vet. App. at 80.  As such, these diagnostic codes will not specifically be discussed. 

The Board also considered whether a rating in excess of 40 percent could be assigned based on a neurological rating.  In the 2014 VA examination, the only evidence of radiculopathy was found in the bilateral lower extremities, and such was attributed only to the Veteran's non service-connected lumbar spine.

As noted, a rating in excess of 40 percent may also be awarded for a thoracolumbar spine disability if it causes unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis, 3 Vet. App. at 259 (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the examiners in 2002, 2004, 2007, 2014, and 2016 all specifically found no indication of ankylosis.  At all examinations during the course of his appeal, the Veteran was clearly able to move his upper back and it is, therefore, not ankylosed.  There is no evidence of the thoracolumbar spine shown at any time during the appeal period. 

As such, the criteria for a schedular rating in excess 40 percent for the Veteran's mechanical upper back syndrome from July 10, 2014, have not been met.

The Board has considered whether additional staged ratings are warranted, but finds that they are not.  The Board's review of the Veteran's lay testimony and treatment does not show that there are distinct periods of time where evaluations higher than a 40 percent evaluation at any time from July 10, 2014, are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the mechanical upper back syndrome at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected mechanical upper back syndrome.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Codes 5242(2016); or historically 5292 (2002).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms is not necessary, to include the referral to the appropriate VA officials for extraschedular consideration.

The discussion above reflects that the symptoms of the Veteran's mechanical upper back syndrome are contemplated by the applicable rating criteria.  Here, the rating criteria reasonably capture the Veteran's symptoms including pain, weakness, and reduced motion.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include limitation of motion, etc. 

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

Although not requested by the Board in its 2012 remand, the Acting Director for Compensation Service provided an opinion that the Veteran's mechanical upper back pain syndrome did not warrant an extraschedular evaluation.  He noted that the evaluations accurately address the severity of both conditions.  And "[s]ince November 14, 2002, the record presents no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating criteria."  The Director further noted whether combined or individually extraschedular ratings were not warranted for either the cervical spine disability or the mechanical upper back pain.

In short, the evidence does not support the proposition that the Veteran's mechanical upper back syndrome presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, further consideration of extraschedular evaluations is not warranted in this case.


ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to service-connected cervical spine and mechanical upper back pain syndrome, is granted subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for leg pain, claimed as secondary to service-connected cervical spine disability, is denied.

Entitlement to an increased rating greater than 20 percent prior to March 8, 2007, and greater than 30 percent from March 8, 2007, for degenerative disc disease (DDD) of the cervical spine is denied.

Entitlement to an increased rating greater than 10 percent prior to July 10, 2014, and greater than 40 percent from July 10, 2014, for mechanical upper back syndrome is denied.


REMAND

The derivative TDIU and increased combined rating claims are inextricably intertwined with the Board's grant of service connection for an acquired psychiatric disability and the pending assignment of its corresponding rating percentage by the RO.  Consideration of the TDIU and increased combined rating claims must be deferred pending implementation of the award granted herein.

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's grant of service connection for his acquired psychiatric disability.

2. Arrange for any additional development deemed necessary, to include a VA examination to ascertain any functional impairment associated with the Veteran's service-connected disabilities, including any employment limitations that might result. 

3. Then, adjudicate the TDIU and increased combined rating claims.  If either is denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


